The law does not favor cognovit judgments. It merely tolerates them. *Page 421 
The majority, I fear, has not applied the correct standard of review. The question is not whether the trial court abused its discretion in not suspending operation of the judgment. Rather, the evidence, pro and con, must be examined as if on a motion for a directed verdict. If reasonable minds could reach different conclusions, the trial court must grant relief. SeeLivingstone v. Rebman (1959), 169 Ohio St. 109, 8 O.O.2d 109,158 N.E.2d 366; Matson v. Marks (1972), 32 Ohio App. 2d 319, 61 O.O.2d 476, 291 N.E.2d 491.